     Case: 3:19-cv-00434-JZ Doc #: 69 Filed: 03/27/20 1 of 3. PageID #: 981




                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF OHIO
                         WESTERN DIVISION


DREWES FARMS PARTNERSHIP,                )   Case No. 3:19-cv-00434-JZ
                                         )
           Plaintiff,                    )   Hon. Jack Zouhary
                                         )
     v.                                  )
                                         )
CITY OF TOLEDO, OHIO,                    )
                                         )
           Defendant.                    )


                        AMENDED NOTICE OF APPEAL


                           Gerald R. Kowalski (0022323)
                             Sarah K. Skow (0081468)
                          Jennifer A. McHugh (0084842)
                          Stephen D. Hartman (0074794)
                         SPENGLER NATHANSON P.L.L.
                                 900 Adams Street
                             Toledo, Ohio 43604-5505
                            Telephone: (419) 241-2201
                             Facsimile: (419) 241-8599
                               gkowalski@snlaw.com
                                 sskow@snlaw.com
                               jmchugh@snlaw.com
                               shartman@snlaw.com

                    Counsel for Defendant, City of Toledo, Ohio
      Case: 3:19-cv-00434-JZ Doc #: 69 Filed: 03/27/20 2 of 3. PageID #: 982



      Notice is hereby given that the City of Toledo, Defendant in the above-named

action, hereby appeals to the United States Court of Appeals for the Sixth Circuit the

Order (Doc. 63) of the Northern District of Ohio invalidating the Lake Erie Bill of Rights

(“LEBOR”), entered February 27, 2020.

      Notice is further given that the City of Toledo hereby appeals to the United States

Court of Appeals for the Sixth Circuit the Judgment Entry (Doc. 64) of the Northern

District of Ohio granting the Motions for Judgment on the Pleadings filed by Plaintiff

and Intervenor (Docs. 34 and 35), entered February 27, 2020.

                                                Respectfully submitted,


                                                /s/ Sarah K. Skow
                                                Gerald R. Kowalski (0022323)
                                                Sarah K. Skow (0081468)
                                                Jennifer A. McHugh (0084842)
                                                Stephen D. Hartman (0074794)
                                                SPENGLER NATHANSON P.L.L.
                                                900 Adams Street
                                                Toledo, Ohio 43604-5505
                                                Telephone: (419) 241-2201
                                                Facsimile: (419) 241-8599
                                                gkowalski@snlaw.com
                                                sskow@snlaw.com
                                                jmchugh@snlaw.com
                                                shartman@snlaw.com

                                                Counsel for Defendant, City of Toledo,
                                                Ohio




                                            2
         Case: 3:19-cv-00434-JZ Doc #: 69 Filed: 03/27/20 3 of 3. PageID #: 983



                               CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing has been electronically filed this 27th

day of March, 2020. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. Parties

may access this filing through the Court’s system.


                                                    /s/ Sarah K. Skow
                                                    Sarah K. Skow
479834




                                                3
